Exhibit 10.8

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated as of January 20,
2011 is made and entered into by and between Synergy Pharmaceuticals, Inc., a
company incorporated under the laws of the state of Florida (the “Company”), and
Bernard Denoyer, an individual (the “Executive”).

 

WITNESSETH:

 

The Company desires to employ the Executive, and the Executive wishes to accept
such employment with the Company, upon the terms and conditions set forth in
this Agreement.

 

In consideration of the mutual promises and agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                                       Employment.  The Company hereby agrees
to employ Executive, and Executive hereby accepts such employment and agrees to
perform Executive’s duties and responsibilities in accordance with the terms and
conditions hereinafter set forth.

 

1.1                                 Duties and Responsibilities. Executive shall
serve as Senior Vice President, Finance.  During the Employment Term (as defined
below), Executive shall perform all duties and accept all responsibilities
incident to such position and other appropriate duties as may be assigned to
Executive by the Company’s Chief Executive Officer from time to time. The
Company shall retain full direction and control of the manner, means and methods
by which Executive performs the services for which he is employed hereunder and
of the place or places at which such services shall be rendered.  The Executive
also agrees that he will sign various federal and state tax and securities
filings as the Company’s principal accounting officer, including the Company’s
controlling shareholder, Callisto Pharmaceuticals, Inc..

 

1.2                                 Employment Term.  The term of Executive’s
employment under this Agreement shall commence as of January 20, 2011 (the
“Effective Date”) and shall continue for 12 months, unless earlier terminated in
accordance with Section 4 hereof.  The term of Executive’s employment shall be
automatically renewed for successive one (1) year periods until the Executive or
the Company delivers to the other party a written notice of their intent not to
renew the “Employment Term,” such written notice to be delivered at least sixty
(60) days prior to the expiration of the then-effective “Employment Term” as
that term is defined below.  The period commencing as of the Effective Date and
ending 12 months thereafter or such later date to which the term of Executive’s
employment under the Agreement shall have been extended by mutual written
agreement is referred to herein as the “Employment Term.”

 

1.3                                 Extent of Service.  During the Employment
Term, Executive agrees to use Executive’s best efforts to carry out the duties
and responsibilities under Section 1.1 hereof and, subject to Section 1.1, to
devote substantially all Executive’s business time, attention and energy
thereto.  .  Executive may not serve as a Director on more than two Boards
without prior written

 

--------------------------------------------------------------------------------


 

consent of the Company’s Board of Directors (the “Board”), which consent shall
not be unreasonably withheld.

 

1.4                                 Base Salary.  The Company shall pay
Executive a base salary (the “Base Salary”) at the annual rate of $195,000
(U.S.), payable at such times as the Company customarily pays its other senior
level executives (but in any event no less often than monthly).  The Base Salary
shall be subject to all state, federal, and local payroll tax withholding and
any other withholdings required by law.

 

1.5                                 Incentive Compensation.  Executive shall be
eligible to earn a cash bonus of up to 20% of his base salary for each
twelve-month period during the Employment Term at the discretion of the
Company’s Board of Directors, or if the Board organizes a compensation
committee, such committee (the “Committee”).  Executive’s bonus, if any, shall
be subject to all applicable tax and payroll withholdings.

 

1.6                                 Other Benefits.  During the Employment Term,
Executive shall be entitled to participate in all employee benefit plans and
programs made available to the Company’s senior level executives as a group or
to its employees generally, as such plans or programs may be in effect from time
to time (the “Benefit Coverages”), including, without limitation, medical,
dental, hospitalization, short-term and long-term disability and life insurance
plans, accidental death and dismemberment protection and travel accident
insurance.  Executive shall be provided office space and staff assistance
appropriate for Executive’s position and adequate for the performance of his
duties and responsibilities.

 

1.7                                 Reimbursement of Expenses; Vacation; Sick
Days and Personal Days.  Executive shall be provided with reimbursement of
expenses related to Executive’s employment by the Company on a basis no less
favorable than that which may be authorized from time to time by the Board, in
its sole discretion, for senior level executives as a group.  Executive shall be
entitled to vacation and holidays in accordance with the Company’s normal
personnel policies for senior level executives, but not less than three
(3) weeks of vacation per calendar year, provided Executive shall not utilize
more than ten (10) consecutive business days without the express consent of the
Chief Executive Officer.  Unused vacation time will be forfeited as of
December 31 of each calendar year of the Employment Term.  Executive shall be
entitled to no more than an aggregate of ten (10) sick days and personal days
per calendar year.

 

1.8                                 No Other Compensation.  Except as expressly
provided in Sections 1.4 through 1.7, Executive shall not be entitled to any
other compensation or benefits.

 

2.                                       Confidential Information.  Executive
recognizes and acknowledges that by reason of Executive’s employment by and
service to the Company before, during and, if applicable, after the Employment
Term, Executive will have access to certain confidential and proprietary
information relating to the Company’s business, which may include, but is not
limited to, trade secrets, trade “know-how,” product development techniques and
plans, formulas, customer lists and addresses,  financing services, funding
programs, cost and pricing information, marketing and sales techniques, strategy
and programs, computer programs and software and financial information
(collectively referred to herein as “Confidential Information”).  Executive

 

2

--------------------------------------------------------------------------------


 

acknowledges that such Confidential Information is a valuable and unique asset
of the Company and Executive covenants that he will not, unless expressly
authorized in writing by the Company, at any time during the course of
Executive’s employment use any Confidential Information or divulge or disclose
any Confidential Information to any person, firm or corporation except in
connection with the performance of Executive’s duties for and on behalf of the
Company and in a manner consistent with the Company’s policies regarding
Confidential Information.  Executive also covenants that at any time after the
termination of such employment, directly or indirectly, he will not use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation, unless such information is in the public domain
through no fault of Executive or except when required to do so by a court of
law, by any governmental agency having supervisory authority over the business
of the Company or by any administrative or legislative body (including a
committee thereof) with apparent jurisdiction to order Executive to divulge,
disclose or make accessible such information.  All written Confidential
Information (including, without limitation, in any computer or other electronic
format) which comes into Executive’s possession during the course of Executive’s
employment shall remain the property of the Company. Unless expressly authorized
in writing by the Company, Executive shall not remove any written Confidential
Information from the Company’s premises, except in connection with the
performance of Executive’s duties for and on behalf of the Company and in a
manner consistent with the Company’s policies regarding Confidential
Information.  Upon termination of Executive’s employment, the Executive agrees
to immediately return to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Executive’s possession.  As a condition of Executive’s continued employment with
the Company and in order to protect the Company’s interest in such proprietary
information, the Company shall require Executive’s execution of a
Confidentiality Agreement and Inventions Agreement in the form attached hereto
as Exhibit “A”, and incorporated herein by this reference.

 

3.                                       Non-Competition; Non-Solicitation.

 

3.1                                 Non-Compete.  The Executive hereby covenants
and agrees that during the term of this Agreement and for a period of one year
following the end of the Employment Term, the Executive will not, without the
prior written consent of the Company, directly or indirectly, on his own behalf
or in the service or on behalf of others, whether or not for compensation,
engage in any business activity, or have any interest in any person, firm,
corporation or business, through a subsidiary or parent entity or other entity
(whether as a shareholder, agent, joint venturer, security holder, trustee,
partner, Executive, creditor lending credit or money for the purpose of
establishing or operating any such business, partner or otherwise) with any
Competing Business in the Covered Area.  For the purpose of this Section 3.1,
(i) “Competing Business” means any biotechnology or pharmaceutical company, any
contract manufacturer, any research laboratory or other company or entity
(whether or not organized for profit) that has, or is seeking to develop, one or
more products or therapies that is

 

3

--------------------------------------------------------------------------------


 

related to plecanatide and (ii) “Covered Area” means all geographical areas of
the United States and other foreign jurisdictions where Company then has offices
and/or sells its products directly or indirectly through distributors and/or
other sales agents.  Notwithstanding the foregoing, the Executive may own shares
of companies whose securities are publicly traded, so long as ownership of such
securities do not constitute more than one percent (1%) of the outstanding
securities of any such company.

 

3.2                                 Non-Solicitation.  The Executive further
agrees that as long as the Agreement remains in effect and for a period of one
(1) year from its termination, the Executive will not divert any business of the
Company and/or its affiliates or any customers or suppliers of the Company
and/or the Company’s and/or its affiliates’ business to any other person, entity
or competitor, or induce or attempt to induce, directly or indirectly, any
person to leave his or her employment with the Company and/or its affiliates.

 

3.3                                 Remedies.  The Executive acknowledges and
agrees that his obligations provided herein are necessary and reasonable in
order to protect the Company and its affiliates and their respective business
and the Executive expressly agrees that monetary damages would be inadequate to
compensate the Company and/or its affiliates for any breach by the Executive of
his covenants and agreements set forth herein.  Accordingly, the Executive
agrees and acknowledges that any such violation or threatened violation of this
Section 3 will cause irreparable injury to the Company and that, in addition to
any other remedies that may be available, in law, in equity or otherwise, the
Company and its affiliates shall be entitled to obtain injunctive relief against
the threatened breach of this Section 3 or the continuation of any such breach
by the Executive without the necessity of proving actual damages.

 

4.0.                              Termination:

 

4.1                                 Termination Without Cause or for Good
Reason.

 

(a)                                  If this Agreement is terminated by the
Company other than for Cause (as defined in Section 4.4 hereof) or as a result
of Executive’s death or Permanent Disability (as defined in Section 4.2 hereof),
or if Executive terminates his employment for Good Reason (as defined in
Section 4.1 (b) hereof) prior to the Expiration Date, Executive shall receive or
commence receiving as soon as practicable in accordance with the terms of this
Agreement:

 

(i)                                     a severance payment (the “Severance
Payment”), which amount shall be paid in a cash lump sum within ten (10) days of
the date of termination, in an amount equal to the higher of the aggregate
amount of the Executive’s Base Compensation for the then remaining term of this
Agreement or twelve times the average monthly Base Compensation paid or accrued
during the three full months immediately preceding such termination;

 

(ii)                                  immediate vesting of all unvested stock
options and the extension of the exercise period of such options to the later of
the longest period permitted

 

4

--------------------------------------------------------------------------------


 

by the Company’s stock option plans or ten years following the Termination Date;

 

(iii)                               payment in respect of compensation earned
but not yet paid (the “Compensation Payment”) which amount shall be paid in a
cash lump sum within ten (10) days of the date of termination; and

 

(iv)                              payment of the cost of comprehensive medical
insurance for Executive for a period of  twelve months following the
termination.

 

(b)                                 For purposes of this Agreement, “Good
Reason” shall mean any of the following (without Executive’s express prior
written consent):

 

(i)                                     Any material breach by Company of any
provision of this Agreement, including any material reduction by Company of
Executive’s duties or responsibilities (except in connection with the
termination of Executive’s employment for Cause, as a result of Permanent
Disability, as a result of Executive’s death or by Executive other than for Good
Reason);

 

(ii)                                  A reduction by the Company in Executive’s
Base Compensation or any  failure of the Company to reimburse Executive for
material expenses described in Section 1.7 of this Agreement;

 

(iii)                               The failure by the Company to obtain the
specific assumption of this Agreement by any successor or assign of Company as
provided for in Section 5.6 hereof;

 

(iv)                              Moving the principal offices of Company to a
location outside of the Metropolitan New York Area; or

 

(v)                                 Upon a Change of Control of Company (as such
term is hereinafter defined).

 

(c)                                  The following provisions shall apply in the
event compensation provided in Section 4.1 (a) becomes payable to the Executive:

 

(i)                                     In the event the severance compensation
provided for in subsection 4.1(a)  above  cannot be finally determined on or
before the tenth day following such termination, the Company shall pay to the
Executive on such day an estimate, as determined in good faith by the Company of
the minimum amount of such compensation and shall pay the remainder of such
compensation (together with interest at the Federal short-term rate provided in
Section 1274(d)(7)(C)(1) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirtieth day after the Date of
Termination. In the event the amount of the estimated payment exceeds the amount
subsequently determined to have been due, such

 

5

--------------------------------------------------------------------------------


 

excess shall constitute a loan by the Company to the Executive payable on the
fifth day after demand by the Company (together with interest at the Federal
short-term rate provided in Section 1274(d)(7)(C)(1) of the Code).

 

(ii)                                  If the payment of the Total Payments (as
defined below) will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code, the Company shall pay the Executive on or before the
tenth day following the Date of Termination, an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Executive, after deduction of
any Excise Tax on Total Payments and any federal and state and local income tax
and Excise Tax upon the payment provided for by this paragraph, shall be equal
to the Total Payments. For purposes of determining whether any of the payments
will be subject to the Excise Tax and the amount of such Excise Tax, (A) any
payments or benefits received or to be received by the Executive in connection
with a Change in Control of the Company or the Executive’s termination of
employment, whether payable pursuant to the terms of Section 4 of this Agreement
or any other plan, arrangement or agreement with the Company, its successors,
any person whose actions result in a Change in Control of the Company or any
corporation affiliated (or which, as a result of the completion of transaction
causing such a Change in control, will become affiliated) with the Company
within the meaning of Section 1504 of Code (the “Total Payments”) shall be
treated as “parachute payments” within the meaning of Section 28OG(b)(2) of the
Code, and all “excess parachute payments” within the meaning of
Section 28OG(b)(1) shall be treated as subject to the Excise Tax, unless, in the
opinion of tax counsel selected by the Company’s independent auditors and
acceptable to the Executive, the Total Payments (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 28OG(b)(4) of the Code either in their entirety or in
excess of the base amount within the meaning of Section 28OG(b)(3) of the Code,
or are otherwise not subject to the Excise Tax, (B) the amount of the Total
Payments that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (I) the total amount of the Total Payments or (II) the amount of
excess parachute payments or benefit shall be determined by the Company’s
independent auditors in accordance with the principles of Section 28OG(d)(3) and
(4) of the Code. For purposes of determining the amount of the Gross-Up Payment,
the Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Executive’s residence
an the Date of Termination, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes. In the
event the Excise Tax is subsequently determined to be less than the amount taken
into account hereunder at the time of termination of the Executive’s employment,
the Executive shall

 

6

--------------------------------------------------------------------------------


 

repay to the Company at the time the amount of such reduction in Excise Tax is
finally determined the portion of the Gross-Up Payment that can be repaid such
that the Executive remains whole on an after-tax basis following such repayment
(taking into account any reduction in income or excise taxes to the Executive
from such repayment) plus interest on the amount of such repayment at the
Federal short-term rate provided in Section 1274(d)(1)(C)(i) of the Code. In the
event the Excise Tax is determined to exceed the amount taken into account
hereunder at the time of the termination of the Executive’s employment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional gross-up payment in respect of such excess (plus any interest payable
with respect to such excess) at the time that the amount of such excess is
finally determined.

 

4.2                                 Permanent Disability.   If Executive becomes
totally and permanently disabled (as defined in the Company’s disability benefit
plan applicable to senior executive officers as in effect on the date thereof)
(“Permanent Disability”), Company or Executive may terminate this Agreement on
written notice thereof, and Executive shall receive or commence receiving, as
soon as practicable:

 

(i)                                     amounts payable pursuant to the terms of
the disability insurance policy or similar arrangement which Company maintains
for the Executive, if any, during the term hereof;

 

(ii)                                  the Compensation Payment which shall be
paid to Executive as a cash lump sum within 30 days of such termination; and

 

(iii)                               immediate vesting of all unvested stock
options.

 

4.3                                 Death.             In the event of
Executive’s death during the term of his employment hereunder, Executive’s
estate or designated beneficiaries shall receive or commence receiving, as soon
as practicable in accordance with the terms of this Agreement:

 

(i)                                     compensation equal to one year’s Base
Compensation which shall be paid within 30 days of such termination;

 

(ii)                                  any death benefits provided under the
Executive benefit programs, plans and practices in which the Executive has an
interest, in accordance with their respective terms;

 

(iii)                               the Compensation Payment which shall be paid
to Executive’s estate as a cash lump sum within 30 days of such termination; and

 

7

--------------------------------------------------------------------------------


 

(iv)                              such other payments under applicable plans or
programs to which Executive’s estate or designated beneficiaries are entitled
pursuant to the terms of such plans or programs.

 

4.4                                 Voluntary Termination by Executive:
Discharge for Cause.   The Company shall have the right to terminate this
Agreement for Cause (as hereinafter defined). In the event that Executive’s
employment is terminated by Company for Cause, as hereinafter defined, or by
Executive other than for Good Reason or other than as a result of the
Executive’s Permanent Disability or death, prior to the Termination Date,
Executive shall be entitled only to receive, as a cash lump sum within 30 days
of such termination, the Compensation Payment.  As used herein, the term “Cause”
shall be limited to (i) willful malfeasance or willful misconduct by Executive
in connection with the services to the Company in a matter of material
importance to the conduct of the Company’s affairs which has a material adverse
affect on the business of the Company, or (ii) the conviction of Executive for
commission of a felony.  For purposes of this subsection, no act or failure to
act on the Executive’s part shall be considered “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company. 
Termination of this Agreement pursuant to this Section 4.4 shall be made by
delivery to Executive of a copy of a resolution duly adopted by the affirmative
vote of all of the members of the Board of Directors called and held for such
purpose (after 30 days prior written notice to Executive and reasonable
opportunity for Executive to be heard before the Board of Directors prior to
such vote), finding that in the good faith business judgment of such Board of
Directors, Executive was guilty of conduct set forth in any of clauses
(i) through (ii) above and specifying the particulars thereof.

 

4.5 Change of Control Definition.                 For purposes of this
Agreement, a “Change in Control” shall be deemed to have occurred if (i) there
shall be consummated (A) any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s Common Stock would be converted into cash, securities or
other property, other than a merger of the Company in which the holders of the
Company’s Common Stock immediately prior to the merger have substantially the
same proportionate ownership of common stock of the surviving corporation
immediately after the merger, or (B) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all the assets of the Company, or (ii) the stockholders of the Company shall
approve any plan or proposal for the liquidation or dissolution of the Company,
or (iii) any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than the Company or
any Executive benefit plan sponsored by the Company, or such person on the
Effective Date hereof is a 20% or more beneficial owner, shall become the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities ordinarily (and apart from rights
accruing in special circumstances) having the right to vote in the election of
directors, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, or (iv) at any time during a period
of two consecutive years, individuals who at the beginning of such period,
constituted the Board of Directors of the Company shall cease for any reason to
constitute at least a majority thereof, unless the election or the nomination
for election

 

8

--------------------------------------------------------------------------------


 

by the Company’s stockholders of each new director during such two-year period
was approved by a vote of at least two-thirds of the directors then still in
office, who were directors at the beginning of such two-year period.

 

4.6                                 Rights and Obligations. If a Change in
Control of the Company shall have occurred while the Executive is Officer of the
Company, the Executive shall be entitled to the compensation provided in
Section 4.1 of this Agreement upon the subsequent termination of this Agreement
by either the Company, or the Executive within two years of the date upon which
the Change in Control shall have occurred, unless such termination is a result
of (i) the Executive’s death; (ii) the Executive’s Disability; (iii) the
Executive’s Retirement; or (iv) the Executive’s termination for Cause.

 

5.                                       General Provisions.

 

5.1                                 Modification; No Waiver.  No modification,
amendment or discharge of this Agreement shall be valid unless the same is in
writing and signed by all parties hereto.  Failure of any party at any time to
enforce any provisions of this Agreement or any rights or to exercise any
elections shall in no way be considered to be a waiver of such provisions,
rights or elections and shall in no way affect the validity of this Agreement. 
The exercise by any party of any of its rights or any of its elections under
this Agreement shall not preclude or prejudice such party from exercising the
same or any other right it may have under this Agreement irrespective of any
previous action taken.

 

5.2                                 Notices.  All notices and other
communications required or permitted hereunder or necessary or convenient in
connection herewith shall be in writing and shall be deemed to have been given
when hand delivered or mailed by registered or certified mail as follows
(provided that notice of change of address shall be deemed given only when
received):

 

If to the Company, to:

 

Synergy Pharmaceuticals, Inc.

 

 

420 Lexington Avenue, Suite 1609

 

 

New York, NY 10170

 

 

 

If to Executive, to:

 

Bernard Denoyer

 

 

109 Blackman Road

 

 

Ridgefield, CT 06877

 

Or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

5.3                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

9

--------------------------------------------------------------------------------


 

5.4                                 Further Assurances.  Each party to this
Agreement shall execute all instruments and documents and take all actions as
may be reasonably required to effectuate this Agreement.

 

5.5                                 Severability.  Should any one or more of the
provisions of this Agreement or of any agreement entered into pursuant to this
Agreement be determined to be illegal or unenforceable, then such illegal or
unenforceable provision shall be modified by the proper court or arbitrator to
the extent necessary and possible to make such provision enforceable, and such
modified provision and all other provisions of this Agreement and of each other
agreement entered into pursuant to this Agreement shall be given effect
separately from the provisions or portion thereof determined to be illegal or
unenforceable and shall not be affected thereby.

 

5.6                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the heirs and representatives
of Executive and the assigns and successors of Company, but neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise subject to hypothecation by Executive (except by will or by operation
of the laws of intestate succession or by Executive notifying the Company that
cash payment be made to an affiliated investment partnership in which Executive
is a control person) or by Company, except that Company may assign this
Agreement to any successor (whether by merger, purchase or otherwise) to all or
substantially all of the stock, assets or businesses of Company, if such
successor expressly agrees to assume the obligations of Company hereunder.

 

5.7                                 Entire Agreement.  This Agreement supersedes
all prior agreements and understandings between the parties, oral or written. 
No modification, termination or attempted waiver shall be valid unless in
writing, signed by the party against whom such modification, termination or
waiver is sought to be enforced.

 

5.8                                 Counterparts; Facsimile.  This Agreement may
be executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original, and all of which taken together shall constitute one
and the same instrument.  This Agreement may be executed by facsimile with
original signatures to follow.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

 

 

SYNERGY PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Gary S. Jacob

 

 

Gary S. Jacob

 

 

President and CEO

 

10

--------------------------------------------------------------------------------


 

 

/s/ Bernard Denoyer

 

Bernard Denoyer

 

Executive

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

Confidentiality Agreement and Inventions Agreement

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Release

 

--------------------------------------------------------------------------------